Citation Nr: 1207867	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  11-21 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a chest injury.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for residuals of frostbite of the feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from April 1960 to April 1962.    

These claims come before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) RO in Houston, Texas.  

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's pending claims of entitlement to service connection for residuals of a chest injury and a low back disability.  So, regrettably, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss disability is causally related to his military service.

2.  The Veteran's tinnitus is causally related to his military service.

3.  There is no competent evidence that the Veteran has residuals of frostbite of the feet which are causally related to his military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  Frostbite of the feet was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in November 2009, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection, and the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The letter specifically informed the Veteran as to what evidence would be necessary to substantiate the element or elements that were required to establish service connection.  In addition, the letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), and records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records, reports of VA and private post-service treatment, and the Veteran's own statements in support of his claims.  The record shows that the Veteran has been examined by VA in connection with his claims, and the Board finds that the examination reports are adequate for the purpose of deciding the issues on appeal.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.  The Board notes that 38 C.F.R. § 3.309(e) lists cirrhosis of the liver, though not hepatitis C or other forms of hepatitis.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Hearing Loss 

Sensorineural hearing loss, as an organic disease of the nervous system, will be presumed to have been incurred in, or aggravated by, active service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

Hearing Loss

The Board finds that the medical evidence of record supports the Veteran's contention that he has a bilateral sensorineural hearing loss disability that is causally related to noise exposure he experienced in service.  The Veteran reported a history of military noise exposure due to service, and his DD Form 214 (Armed Forces of the United States Report of Transfer or Discharge) states that the Veteran's military occupational specialty was as a light weapons infantryman.  According to the Veteran, he had in-service noise exposure due to tank cannon fire, radio communications volume, and weapons fire.  As such, the Board finds that exposure to acoustic trauma in service is consistent with the circumstances of his service.  38 U.S.C. § 1154(a) and (b) (West 2002).  

Moreover, results of his December 2010 VA audiological examination and ear examination confirm that he has sufficient hearing loss in both of his ears to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual "disability."  The reported audiometric findings at that time revealed the Veteran had auditory thresholds of 26 decibels or greater in at least three frequencies for his right and left ears, auditory threshold in excess of 40 decibels at 3000 and 4000 Hertz in the both ears, and Maryland CNC speech recognition scores of 96 percent in his right ear and 88 percent in his left ear.

The Board acknowledges that the Veteran had normal hearing at his discharge from active service, and that the December 2010 VA audiological examiner did not find that the Veteran's bilateral hearing loss could be attributed to a specific date or circumstance during the Veteran's active military service; the VA examiner found that the etiology of the Veteran's hearing loss was not likely to be related to the Veteran's service.  However, this is not determinative as to whether his current bilateral hearing loss is etiologically related to his military service and does not preclude service connection in this case.  In this regard, the Board notes that the VA audiological examiner based his opinion on the absence of hearing loss during the Veteran's service and did not provide any reason why the Veteran's in-service acoustic trauma was not a source of his current bilateral hearing loss; the Board points out that the VA audiological examiner conceded that the Veteran had noise exposure during service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] operates to establish when a measured hearing loss is . . a 'disability' for which compensation may be paid, provided that the requirements for service connection are otherwise met . . .").  Further, in Hensley, the Court indicated that a veteran need not have met the requirements of 38 C.F.R. § 3.385 while in service, only presently.  Hensley, 5 Vet. App. at 158-59.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The VA examiner's conclusory opinion based on the absence of documented hearing loss at discharge from service does not mean that there is no nexus between the Veteran's current hearing loss and his in-service noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning).  

Indeed, the opinion rendered in the December 2010 VA examination report was far from being clear or definitive as to etiology.  The VA examiner noted that Veteran had noise exposure during his period of service, including acoustic trauma due to artillery, but gave the rather ambiguous opinion that it was "less likely as not" that any hearing loss the Veteran may be experiencing is a result of in-service noise exposure because the Veteran's whisper voice testing at separation was normal.  Nonetheless, the Veteran consistently and credibly contended that in-service noise exposure caused his bilateral hearing loss and that it has been continuing to the present.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In short, the opinion of the VA examiner and the Veteran's statements as to his symptoms and experience support a finding of both chronicity and continuing disability.  The competent and credible medical evidence of record therefore supports the Veteran's claim.

The evidence in this case is at least in equipoise with regard to the cause of the Veteran's current hearing loss.  Accordingly, service connection is warranted for bilateral hearing loss disability.

Tinnitus

The Board finds that the medical evidence of record supports the Veteran's contention that his tinnitus is related causally to in-service noise exposure.  The Board finds that exposure to acoustic trauma in service is consistent with the circumstances of his service.  See 38 U.S.C. § 1154(a) and (b) (West 2002).  Moreover, although tinnitus was not shown to have been diagnosed during service or within several years thereafter, bilateral tinnitus was diagnosed at the December 2010 VA audiology evaluation.  The Veteran's DD214 shows weapons training and service which would be consistent with noise exposure.  The Veteran also credibly states that he has been suffering from tinnitus since service.  Therefore, the Board finds that the evidence of record is in equipoise, and with resolution of doubt in the Veteran's favor, finds that service connection for tinnitus is also warranted.

Frostbite of the Feet

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for frostbite of the feet.

The Board acknowledges that the Veteran has been diagnosed with osteoarthritis of the first metatarsals and toes subsequent to his military service.  However, there is no evidence that this disorder is related to his military service.  Additionally, at the July 2010 VA examination, the VA examiner found that the Veteran did not have any residuals of frostbite; the VA examiner found clinical evaluation was negative for evidence of cold exposure.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  

Moreover, the Board finds that the Veteran's statements as to continuity of symptomatology since 2002 do not assist his claim because although the Veteran's statements have been found to be credible as to the Veteran's symptomatology, they are not considered competent to diagnose frostbite of the feet or link post-service foot symptoms to service or service-connected disability.  See Jandreau v. Nicolson, 492 F.3d 1372 (Fed. Cir. 2007).  

Furthermore, the December 2010 VA examination report concludes that the Veteran's osteoarthritis of the feet was not causally related or aggravated by the Veteran's military service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability . . .").  According to the July 2010 VA examiner, the Veteran's osteoarthritis was normal, given the Veteran's age.  The VA examiner further found that the Veteran's service did not in any way contribute to, or otherwise aggravate, the Veteran's current foot complaints.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board finds that the December 2010 VA examination must be given great probative weight because the VA examiner's opinion was based on a review of the entire record and full examination, and is consistent with the Veteran's service and post-service medical treatment records; the VA examiner also provided a rationale for the opinions provided.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).

In summary, while the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran did not have frostbite of the feet which can be attributed to active service or service-connected disability.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection of bilateral hearing loss is granted.

Entitlement to service connection of tinnitus is granted.

Entitlement to service connection for frostbite of the feet is denied.


REMAND

VA is required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

The Board notes that the Veteran has not yet been provided with VA examinations which address whether the Veteran's claimed residuals of a chest injury and low back disability are related to service.  The Veteran has also reported that he injured his chest after his normal January 1962 x-ray was taken; the Veteran alleges that he incurred a chest injury when he was in a tank accident.  The Veteran also alleges that his back disability is related to carrying his pack and radio equipment.  The Board notes that neither of the alleged disabilities, nor any related complaints, are documented in his service treatment records, but that he has alleged continuity of symptomatology regarding his claimed disabilities in the years following active service.  Private treatment records indicate that the Veteran was seen for his back in 1988 and his chest in 1993.  VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the Veteran should be afforded additional VA examinations in order to determine nature and etiology of the Veteran's claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

The Veteran is advised of the consequences for failure to report for a scheduled examination.  According to 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his claimed residuals of chest injury.  The VA examiner(s) is requested to opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that his claimed residuals of a chest injury, if any, are related to his service in the military, to include any alleged injuries during his period of military service.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

2.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his claimed low back disability.  The VA examiner(s) is requested to opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that his claimed low back disability, if any, is related to his service in the military.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

3.  Following completion of the above, the RO should readjudicate the Veteran's claims.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


